DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraph [0058] recites “Wherein, the 6th statement is used for rolling back the global transaction to global savepoint G_2”, should be replaced with “Wherein, the 6th statement is used for rolling back the global transaction to global savepoint G_1” to be consistent with the previous paragraph [0057] which recites: “6: rollback to savepoint G_1”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claims lack the necessary physical articles or objects to constitute a machine/apparatus or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US 2009/0063579 A1), hereinafter “Chan”.

As per claims 1, 9, Chan teaches a transaction savepoint management apparatus, comprising 
“at least a control unit configured to create, based on a transaction initiation request received from a user terminal, a transaction comprising a plurality of operational instructions, and access at least one of a plurality of databases to sequentially execute the plurality of operational instructions in time sequence” at [0047] and Figs. 6, 10A;
(Chan teaches at [0047]the step of receiving the event sequence of execution of SQL statements. Chan also teaches at Fig .10A the Event Steps includes a plurality of operational instructions

    PNG
    media_image1.png
    303
    697
    media_image1.png
    Greyscale
)
“wherein if the plurality of operational instructions comprises a global savepoint establishment instruction, the control unit is further configured to create and maintain 
(Chan teaches the event sequence of execution includes SAVEPOINT SP1 and SAVEPOINT SP2 instructions (i.e., “global savepoint establishment instruction”). When a SAVEPOINT SP1 statement is received, a linked list (i.e., “global savepoint queue”) element for a DBMS savepoint SP1 610 is created. When a SAVEPOINT SP2 statement is received, a link list element for DBMS savepoint SP2 620 is created. Chan also teaches at Fig. 10A the plurality of operational instruction comprises a global savepoint establishment instructions: APP SVPT SP1 (svpt_id=10)and         APP SVPT SP2 (svpt_id=11). At step 2, SP1 and SP2 (i.e., “global savepoint”) are created on the Federated database

    PNG
    media_image2.png
    261
    403
    media_image2.png
    Greyscale
)                       
“wherein the control unit is further configured to trigger, based on the global savepoint, a database involved in the transaction from among the plurality of databases to establish a local savepoint, and record an association relationship between each local savepoint and the global savepoint” at [0048] and Figs. 6, 10A.
(Chan teaches when the INSERT statement is received, a linked list element that points to a federated application savepoint 640 is created and anchored under linked list element 620. When the INSERT statement is received, a linked list element for a federated statement savepoint 650 (i.e., “local savepoint”) is created and is anchored under the linked list element 630. Chan also teaches in example at Fig. 10, step 3, the step of creating SAVEPOINT DB2_svpt_11 (i.e., “local savepoint”) on the DS1 data source (i.e., “database involve in the transaction”), and recording the association relationship between SP2 and DB2_svpt_11  

    PNG
    media_image3.png
    337
    412
    media_image3.png
    Greyscale
)
As per claim 2, Chan teaches the apparatus of claim 1, further comprising 
“a savepoint establishment unit configured to execute a global savepoint establishment operation as driven by the control unit, wherein the global savepoint establishment operation comprises: creating the global savepoint and recording the global savepoint in the global savepoint queue, and setting the global savepoint as a latest global savepoint” at [0048] and Figs. 6, 10A-C;
(Chan teaches at Fig. 10A the steps of creating global savepoint SP1, SP2 and set the SP2 having svpt_id=11 as a latest global savepoint

    PNG
    media_image4.png
    197
    405
    media_image4.png
    Greyscale

)
“checking a state of a current local savepoint of each database involved in the transaction; and if the current local savepoint of a database is in a stable state, associating the current local savepoint in the stable state with the global savepoint; otherwise, notifying the database to create a new local savepoint and associating the new local savepoint with the global savepoint” at [0048] and Figs. 6, 10A-C. 
(Chan teaches creating the current local savepoint DB2-svpt_11 on DS1 data source and associating the current local savepoint DB2_svpt_11 with SP2 svpt_id =11

    PNG
    media_image5.png
    195
    384
    media_image5.png
    Greyscale
)
“otherwise, notifying the database to create a new local savepoint and associating the new local savepoint with the global savepoint” at at [0048] and Figs. 6, 10A-C.
(Chan teaches the DS1 data source create a new DB2_svpt_11 having a new svpt_id-202

    PNG
    media_image6.png
    314
    594
    media_image6.png
    Greyscale
)


As per claim 3, Chan teaches the apparatus of claim 2, further comprising 
“a savepoint rollback unit configured to execute a global savepoint rollback operation as driven by the control unit, wherein the global savepoint rollback operation comprises: if the current local savepoint of a database involved in the transaction is in the stable state and is required to be rolled back to the local savepoint associated with an object global savepoint to which the global savepoint rollback operation is directed, not triggering the database to execute a local savepoint rollback operation, and deleting only the association relationship between each global savepoint after the object global savepoint and the local savepoint, otherwise, trigger the database to execute the local savepoint rollback operation to roll back the local savepoint associated with the object global savepoint, deleting the association relationship between each global savepoint after the object global savepoint and the local savepoint, and deleting all the global savepoints after the object global savepoint in time sequence” at [0062]-[0064] and Figs. 8, 10A-C;
(Chan teaches the step of receiving ROLLBACK TO SAVEPOINT statement, propagate ROLLBACK TO SAVEPOINT statement to data source, recreate savepoint entry for a savepoint object on federated database side and transfer federated savepoint object on which remote ROLLBACK TO SAVEPOINT statement are based to newly recreated savepoint entry if federated savepoint objects exist. Chan also teaches at Fig. 10C the step of deleting the global savepoint SP1 and the association relationship with DB2_svp_11

    PNG
    media_image7.png
    577
    525
    media_image7.png
    Greyscale

)


Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
June 21, 2021